DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 3/15/2021.
Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.
First any rejections not repeated are considered withdrawn in view of applicant’s arguments and/or amendments.
As to the arguments on pages 11-14 directed towards the rejection of the claims in view of Ito (US 2007/0205759) in view of Novotechnik (How to Substantially Reduce Encoder Cost While Gaining Functionality with Multi-turn Rotary Position Sensors),
Applicant argues that even if the cited references were combined as proposed, there is no basis in fact or technical reasoning provided related to the recited magnetic field strengths, and that the rejections rely upon inherency.  Applicant argues that such reliance is improper because if the strength of the magnetic fields generated by the magnets used in Ito or Novotechnik are less than the claimed first strength, the applied magnetic field could never reach the value of the claimed second strength.  Applicant further argues that the rejections fail to establish that either Ito or Novotechnik include a structure capable of generating the recited field strengths.  The Examiner respectfully disagrees. 
As was explained in the previous and instant Office Action:
Ito discloses a similar magnetic ring magnet as applicant, including the reversed magnetic pole.  The primary difference, as best understood, between Ito and the instant claims is the type of magnetic sensor utilized.  Novotechnik discloses a similar type of multi-turn magnetic sensor as applicant, and in the combination, the prior art would disclose the claim features.  While the prior art does not expressly disclose the first and second magnetic field strength features claimed above, the Examiner notes that the magnetic sensor is positioned from the magnetic ring in a similar manner as applicant.  By replacing the magnetic sensor of Ito with the multi-turn magnetic sensor of Novotechnik, the features of the first and second strength, as well as where the magnetic field vector is pointing, are properties of the system, as best understood, because the combination of Ito in view of Novotechnik discloses a substantially similar arrangement as applicant.
Applicant argues that the above inherency argument is improper, but the Examiner respectfully disagrees and notes that rejection combination provides a substantially similar arrangement as applicant, and a person of ordinary skill in the art would know how to both implement the combination and to do so in a manner that works.  Applicant explains in paragraph [0069] of the published application that “As shown in FIG. 5A, magnetic field strength may be above a minimum magnetic field strength for reliable domain wall propagation Hmin and in the magnetic window of magnetic sensor 400 between angles 504 and 506.”  Applicant further explains that the shaded region can represent a North pole and the unshaded region can represent a South pole (Paragraph [0064]).  Ito discloses a substantially similar ring magnet configuration as applicant in Figure 8, where the entire outer portion of the ring is formed by a North Pole, the entire inner portion is a South Pole, and the reverse pole is present at 7Ba that is also similar to applicant as seen below:

    PNG
    media_image1.png
    715
    844
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    633
    696
    media_image2.png
    Greyscale

Further, Figure 5 shows Chart (A) which does the type of peak that occurs when the reverse pole is encountered by the magnetic sensor.  This chart is also substantially similar to that of applicant as seen below:

    PNG
    media_image3.png
    595
    1010
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    417
    862
    media_image4.png
    Greyscale

Given the above similarities, it is reasonable to conclude that, in the combination, the prior art would disclose that same claimed thresholds as applicant.  By replacing the magnetic sensor of Ito with a magnetic sensor having the type of domain walls that applicant utilizes of which is disclosed by Novotechnik, the prior art combination would reasonably disclose the claim features because the multi-turn domain wall type sensor of Novotechnik would reasonably be exposed to similar magnetic field strengths in the first and second ranges claimed by applicant.
Furthermore, applicant explains that the magnetic field caused by the reverse pole is above the minimum Hmin threshold and thus provides for the claimed predictable propagation of the domain walls.  However, applicant does not define in the claim what is meant by a predictable propagation of the domain walls.  In the combination, at least two magnetic field strength levels will exist, one above operating threshold caused by the reverse pole, and one below the operating threshold as seen in Figure 5 of Ito.  As such, the magnetic field generated at the multi-turn sensor, in the combination, will be more predictable and reliable when above the operating threshold than the magnetic field that is below the operating threshold.  As such, the first range of the claims is reasonably when the magnetic field is below the operating magnetic field range, and the second range is when the magnetic field is above the operating threshold and in the operating range.  It is reasonable to interpret that operating range to be a point where, in the combination, that the domain walls will predictably propagate because 1) they must more predictably propagate in the higher magnetic field strength of the operating range which is also what applicant discloses in applicant’s Figure 5, 2) because Ito expressly calls this range the operating range, and thus a person of ordinary skill in the art would know that such a range must be for when the multi-turn sensor, in the combination, must reasonably operate, and 3) because 
Applicant argues that the Examiner has not demonstrated that the features would necessarily be present in the prior art, but the Examiner respectfully disagrees because the Examiner has demonstrated what is argued.  The Examiner has previously explained, and in more detail above, how the prior art is substantially similar to that of applicant’s Figure 4, and thus would reasonably disclose the features of the claim.  It is reasonable to conclude that when the prior art demonstrates a substantially similar arrangement of a magnetic sensor and a rotating magnetic ring to that of applicant, then whatever features that are disclosed by applicant with regard to this ring and sensor would reasonably also be present in the prior art.  The Examiner respectfully notes that applicant has not provided an explanation or evidence as to why the prior art does not disclose the features it is said to disclose, and MPEP 2112(V) explains “ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT.”  Applicant does state that if the strength of the magnetic fields generated by the magnets used in Ito or Novotechnik are less than the claimed first strength, the applied magnetic field could never reach the value of the claimed second strength.  However, the Examiner respectfully notes that applicant is not stating what either reference does or does not disclose and is instead proposing a possible situation for a magnetic field strength that applicant has not demonstrated would exist or would preclude the prior art from disclosing the claimed first and second magnetic field ranges.  In the combination, and as explained above, the prior art is substantially similar to that disclosed by applicant, and that the prior art combination would 
Lastly, applicant notes certain advantages on page 14, but the Examiner respectfully notes that these secondary considerations do not preclude the prior art from disclosing the claim features, and that there is no requirement that the prior art recognize or be motivated to solve the same problems as applicant.  Instead, a proper teaching and motivation has been provided for the claim features, and a person of ordinary skill in the art would be motivated to make the combination for the reasons stated below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-10, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2007/0205759) in view of Novotechnik (How to Substantially Reduce Encoder Cost While Gaining Functionality with Multi-turn Rotary Position Sensors).
As to Claim 1,
Ito discloses applying a magnetic field at a magnetic sensor (8C) using a magnetic target (7B), (Figures 1 and 8 / note the magnetic field is applied by way of member 7B), wherein the magnetic field defines a magnetic field vector at the magnetic sensor, wherein the magnetic field vector rotates with respect to the sensor (Figure 8 / note this is a property of the system in light of applicant’s disclosure and because the encoder is rotating), increasing the strength of the 
Ito does not disclose the magnetic sensor is a multi-turn magnetic sensor, wherein the magnetic field vector is pointing outside of an area for which domain wall propagation in the multi-turn magnetic sensor is expected, wherein the magnetic field has a first strength at the multi-turn magnetic sensor below a range for which domain walls predictably propagate through the multi-turn magnetic sensor, while the magnetic field vector is pointing outside the area, increasing the strength of the magnetic field using the magnetic target to a second strength at the multi-turn sensor within the range for which domain walls predictably propagate through the multi-turn magnetic sensor; and while the magnetic field has the second strength at the multi-turn magnetic sensor, adjusting the magnetic field using the magnetic target such that the magnetic field vector is pointing within the area so as to adjust a state of the multi-turn magnetic sensor.
Novotechnik discloses the magnetic sensor is a multi-turn magnetic sensor (DWG)  (Pages 3-6, note the DWG detects revolutions/turns as seen in Figures 4a-4f)  , wherein the magnetic field is pointing outside of an area for which domain wall propagation in the multi-turn magnetic sensor is expected (Figures 4a-4f / note the magnetic field direction is pointing to similar locations as disclosed by applicant).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ito to include the magnetic sensor is a multi-turn magnetic sensor, and to therefore disclose w wherein the magnetic field vector is pointing outside of an area for which 
(Note: 
1) Novotechnik is presumed to have published prior to June 14, 2018 as is therefore available as prior art. Note that the same reference appears to have been cited in US9803997 which was retrieved on 4/28/2009.
2) Ito discloses a similar magnetic ring magnet as applicant, including the reversed magnetic pole.  The primary difference, as best understood, between Ito and the instant claims is the type of magnetic sensor utilized.  Novotechnik discloses a similar type of multi-turn magnetic sensor as applicant, and in the combination, the prior art would disclose the claim features.  While the prior art does not expressly disclose the first and second magnetic field strength features claimed above, the Examiner notes that the magnetic sensor is positioned from 
As to Claim 2,
Ito in view of Novotechnik discloses wherein adjusting the magnetic field comprises rotating the magnetic target relative to the multi-turn magnetic sensor (Figure 7B), (Paragraph [0032]).
As to Claims 6 and 16,
Ito discloses a magnetic sensor (8C) comprising a sensor element and configured to detect a number of turns of a magnetic field (Paragraph [0032]); and a magnetic target (7b) configured to move between a first position relative to the magnetic sensor and a second position relative to the magnetic sensor (Figures 1 and 8), (Paragraphs [0032],[0054]), the magnetic target configured such that: in the first position, the magnetic target is configured to apply the magnetic field with a first strength at the magnetic sensor (Figure 8); and in the second position, the magnetic target is configured to apply the magnetic field with a second strength at the magnetic sensor (Figure 8), (Paragraphs [0032], [0054] / see note below).
Ito does not disclose the magnetic sensor is a multi-turn magnetic sensor, the multi-turn magnetic sensor comprising magnetoresistive elements and configured to record a number of turns of a magnetic field based on domain wall propagation through the multi-turn magnetic sensor; the first strength being below a range for which domain walls predictably propagate 
Novotechnik discloses the magnetic sensor is a multi-turn magnetic sensor (DWG)  (Pages 3-6, note the DWG detects revolutions/turns as seen in Figures 4a-4f) , wherein the magnetic field is pointing outside of an area for which domain wall propagation in the multi-turn magnetic sensor is expected (Figures 4a-4f / note the magnetic field direction is pointing to similar locations as disclosed by applicant).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ito to include the magnetic sensor is a multi-turn magnetic sensor, the multi-turn magnetic sensor comprising magnetoresistive elements and configured to record a number of turns of a magnetic field based on domain wall propagation through the multi-turn magnetic sensor; the first strength being below a range for which domain walls predictably propagate through the multi-turn magnetic sensor or propagate through the magnetic sensor with a non-zero probability of less than 95%; and the second strength being in the range for which domain walls predictably propagate through the multi-turn magnetic sensor given the above disclosure and teaching of Novotechnik in order to advantageously utilize a magnetic sensor that can advantageously hold a sensed count of the number turns of the magnetic field for years without needing power (Page 3, How it works), and thus be able to retain the count of the number of turns should power become undesirably interrupted.
(Note: 
1) Novotechnik is presumed to have published prior to June 14, 2018 as is therefore available as prior art. Note that the same reference appears to have been cited in US9803997 on 1/24/2014 which was retrieved on 4/28/2009.
2) Ito discloses a similar magnetic ring magnet as applicant, including the reversed magnetic pole.  The primary difference, as best understood, between Ito and the instant claims is the type of magnetic sensor utilized.  Novotechnik discloses a similar type of multi-turn magnetic sensor as applicant, and in the combination, the prior art would disclose the claim features.  While the prior art does not expressly disclose the first and second magnetic field strength features claimed above, the Examiner notes that the magnetic sensor is positioned from the magnetic ring in a similar manner as applicant.  By replacing the magnetic sensor of Ito with the multi-turn magnetic sensor of Novotechnik, the features of the first and second strength, as well as where the magnetic field vector is pointing, are properties of the system, as best understood, because the combination of Ito in view of Novotechnik discloses a substantially similar arrangement as applicant.  As such, the prior art, in the combination, reasonably discloses the claim features.)
As to Claim 7,
Ito in view of Novotechnik discloses the magnetic target (7B) comprises: a first portion ((7Bb) for Claim 7, but (7Ba) for the combination of claims 7,10)  of magnetic material that forms a first magnetic dipole (Figure 8); and a second portion ((7Ba) for Claim 7, but (7Bb) for the combination of claims 7,10) of the magnetic material that forms a second magnetic dipole (Figure 8), wherein the first magnetic dipole is reversed relative to the second magnetic dipole (Figure 8), wherein the first and second portions of the magnetic material are disposed along a substantially circular circumference, and wherein at least some of the first portion of the 
As to Claim 8,
Ito in view of Novotechnik discloses when the magnetic target is in the first position, the second portion of the magnetic material is disposed away from the multi-turn magnetic sensor (Figure 8 / note the first position can be considered to be the position when the second portion is disposed away as claimed).
As to Claim 9,
Ito in view of Novotechnik discloses when the magnetic target is in the second position, the second portion of the magnetic material is disposed adjacent to the multi-turn magnetic sensor (Figure 8 / note the second position can be considered to be the position when the second portion is disposed adjacent as claimed).
As to Claim 10,
Ito in view of Novotechnik discloses the substantially circular circumference defines a circle having a center (Figure 8 / note the center of the ring), wherein the first magnetic dipole is oriented such that the first magnetic dipole has a north magnetic pole  and a south magnetic pole (Figure 8 / note portion 7Ba which must be a dipole as it must include a north and south pole as it cannot be a monopole), wherein the north magnetic pole of the first magnetic dipole is closer to the center of the circle than the south magnetic pole of the first magnetic dipole (Figure 8 / note the inner portion 7Ba must be a north pole), and wherein the second magnetic dipole is oriented such that the second magnetic dipole has a south magnetic pole and a north magnetic pole (Figure 8 / note portion 7Bb), wherein the south magnetic pole of the second dipole is closer to the center of the circle than the north magnetic pole of the second magnetic dipole (Figure 8 / 
As to Claim 12,
Ito in view of Novotechnik discloses the magnetic target comprises a ring (7B) having the substantially circular circumference (Figure 8), and the first and second portions of the magnetic material together span substantially the entire substantially circular circumference of the ring (Figure 8).
As to Claim 18,
Ito in view of Novotechnik discloses the magnetic target is shaped in a ring and has a plurality of magnetic poles (Figure 8 / note portions 7Ba and 7Bb).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2007/0205759) in view of Novotechnik (How to Substantially Reduce Encoder Cost While Gaining Functionality with Multi-turn Rotary Position Sensors) as applied to claim 1 and in further view of Mattheis et al. (Mattheis) (US 2018/0372510).
As to Claim 4,
Ito in view of Novotechnik do not disclose applying, with an initialization magnet separate from the magnetic target and to the multi-turn magnetic sensor, an initialization magnetic field having a third strength that is within the range for which domain walls predictably propagate through the multi-turn magnetic sensor; and turning the initialization magnetic field relative to the multi-turn magnetic sensor in order to produce at least one domain wall in the multi-turn magnetic sensor.
Mattheis discloses applying, with an initialization magnet separate from the magnetic target and to the multi-turn magnetic sensor (Paragraphs [0012],[0014] / note magnetic field 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ito in view of Novotechnik to include applying, with an initialization magnet separate from the magnetic target and to the multi-turn magnetic sensor, an initialization magnetic field having a third strength that is within the range for which domain walls predictably propagate through the multi-turn magnetic sensor; and turning the initialization magnetic field relative to the multi-turn magnetic sensor in order to produce at least one domain wall in the multi-turn magnetic sensor as taught by Mattheis in order to advantageously preclude a counting error by the sensor (Paragraph [0012]) and thus ensure proper operation of the multi-turn magnetic sensor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858